                           Case 20-10256-KBO            Doc 575        Filed 03/16/21       Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


                                                                   )
             In re:                                                )     Chapter 11
                                                                   )
             EARTH FARE, INC., et al.,1                            )     Case No. 20-10256 (KBO)
                                                                   )
                                    Debtors.                       )     (Jointly Administered)
                                                                   )
                                                                   )
                                                                   )
                                                                   )     Ref. Docket Nos. 538 and 543
                                                                   )

                         NOTICE OF PARTIAL WITHDRAWAL OF DEBTORS’
                       FOURTH (4TH) OMNIBUS (SUBSTANTIVE) OBJECTION TO
                  CLAIMS PURSUANT TO SECTIONS 502 AND 503 OF THE BANKRUPTCY
                      CODE, BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1

                      PLEASE TAKE NOTICE that on December 18, 2020, Earth Fare, Inc. and EF Investment

         Holdings, Inc. (collectively, the “Debtors”) filed the Debtors’ Fourth (4th) Omnibus (Substantive)

         Objection to Claims Pursuant to Sections 502 and 503 of the Bankruptcy Code, Bankruptcy Rule

         3007 and Local Rule 3007-1 ([Docket No. 538] (the “Objection”).

                      PLEASE TAKE FURTHER NOTICE that the Debtors hereby withdraw the Objection

         solely as it relates to Alachua County Tax Collector.


                                                   [Signature Page Follows]




         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
27874636.1
                        Case 20-10256-KBO   Doc 575   Filed 03/16/21   Page 2 of 2




             Dated: March 16, 2021             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                               /s/ Shane M. Reil
                                               Pauline K. Morgan (No. 3650)
                                               M. Blake Cleary (No. 3614)
                                               Sean T. Greecher (No. 4484)
                                               Shane M. Reil (No. 6195)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, DE 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253
                                               EF@ycst.com

                                               Counsel to the Debtors
                                               and Debtors-in-Possession




27874636.1

                                                  2
